

EXECUTION COPY


AMENDMENT NO. 2 TO
CREDIT AGREEMENT


This AMENDMENT NO. 2 dated as of August 22, 2016 (this “Amendment”) is by and
among
(a)SAGITTARIUS RESTAURANTS LLC, a Delaware limited liability company (the
“Borrower”), (b) each of the Guarantors signatory hereto, (c) BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”) and (d) the lenders
signatory hereto and amends that certain Credit Agreement dated as of August 4,
2015 (as amended, restated, extended, supplemented, modified and otherwise in
effect from time to time, the “Credit Agreement”) by and among the Borrower, the
other Loan Parties party thereto, the Lenders party thereto, the Administrative
Agent, BANK OF AMERICA, N.A. as L/C Issuer and Swing Line Lender, JPMORGAN CHASE
BANK, N.A. and BANK OF MONTREAL, as Co- Syndication Agents and REGIONS BANK, as
Documentation Agent. Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.


WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to amend certain of the terms and provisions of the
Credit Agreement, as specifically set forth in this Amendment; and


WHEREAS, the Borrower, the Administrative Agent and the Required Lenders have
agreed to amend certain provisions of the Credit Agreement as provided more
fully herein below.


NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


§1. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement is
hereby amended as follows:


(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)    The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended by restating such definition in its entirety as follows:


“Arrangers” means, collectively, (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) and (b) J.P. Morgan Securities LLC, each in their respective
capacities as joint lead arrangers and joint bookrunners.


(c)    The definition of “Consolidated Fixed Charge Coverage Ratio” in Section
1.01 of the Credit Agreement is hereby amended by deleting the proviso
immediately following “(to the extent not already deducted in the calculation of
Consolidated Net Income),” in clause (a)(ii) thereof and replacing it with the
following:


“excluding any Restricted Payment made pursuant to Section 7.06(h) in connection
with the repurchase by Parent of Parent’s Equity Interests and warrants pursuant
to repurchase plans approved by the board of directors of Parent on February 26,
2016 and August 22, 2016, provided that the aggregate amount of all such
Restricted Payments shall not exceed
$50,000,000,”


(d)    amending and restating clause (d) of the definition of “Defaulting
Lender” in Section 1.01 of the Credit Agreement as follows:


“(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.”







--------------------------------------------------------------------------------





(e)    Section 2.16 of the Credit Agreement is hereby amended by restating the
last sentence of clause (a)(iv) of such Section in its entirety as follows:


“Subject to Section 11.19, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”


(f)
Article V of the Credit Agreement is hereby amended by adding a new Section

5.26 to the end of such Article thereof as follows:


“5.26. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.”


(g)    Section 7.06 of the Credit Agreement is hereby amended by restating
clause (h) in its entirety as follows:


“ (h)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings and each of its Subsidiaries may
make Restricted Payments; provided that (i) in the event such Restricted Payment
is in the form of a repurchase of Parent’s Equity Interests, Administrative
Agent shall have received evidence that the applicable Loan Party’s or
Subsidiary’s board of directors or equivalent governing body has approved such
Restricted Payment, (ii) after giving effect to such Restricted Payment, on a
pro forma basis as of the last day of the most recently ended Measurement Period
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 6.01, the Loan Parties are in compliance with the
covenants set forth in Section 7.11, and (iii) the aggregate amount of such
Restricted Payments shall not exceed $7,500,000 per fiscal year; provided,
further, that this clause (iii) (x) shall not apply if the Consolidated Total
Lease Adjusted Leverage Ratio is not greater than 4.25 to
1.00 as of the most recently ended Measurement Period for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 6.01 and (y) shall not apply retroactively to any such Restricted
Payments that were made at a time when the Consolidated Total Lease Adjusted
Leverage Ratio was 4.25 to 1.00 or less; and”


(h)
Article XI of the Credit Agreement is hereby amended by adding a new Section

11.19
to the end of such Article thereof as follows:



“11.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:







--------------------------------------------------------------------------------




(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and







--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”


§2. Affirmation and Acknowledgment. Each Loan Party hereby ratifies and confirms
all of its Obligations to the Lenders and the Administrative Agent, and the
Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders the Loans, the other Obligations, and all other amounts due under the
Credit Agreement as amended hereby. Each Loan Party hereby ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted and pledged by such Loan Party pursuant to the Loan
Documents to the Administrative Agent, on behalf and for the benefit of the
Secured Parties, as collateral security for the Obligations, and acknowledges
that all of such Liens and security interests, and all Collateral heretofore
granted, pledged or otherwise created as security for the Obligations continue
to be and remain collateral security for the Obligations from and after the date
hereof. Each of the Guarantors party to the Guaranty hereby acknowledges and
consents to this Amendment and agrees that the Guaranty and all other Loan
Documents to which each of the Guarantors are a party remain in full force and
effect, and each of the Guarantors confirms and ratifies all of its Obligations
thereunder.


§3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent as follows:


(a)The execution, delivery and performance by each Loan Party of this Amendment
and the performance by such Loan Party of its obligations and agreements under
this Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary corporate or other organizational action, and do not
(i) contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of any Material Contract,
any Lease or any Franchise Agreement to which such Person is a party, (iii)
conflict with or result in any breach or contravention of any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject, or (iv) violate any Law, in each case under
clauses
(ii) through (iv) in a way that has or could reasonably be expected to have a
Material Adverse Effect.


(b)This Amendment has been duly executed and delivered by such Loan Party. Each
of this Amendment and the Credit Agreement, as amended hereby, constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, whether enforcement is sought by a proceeding in
equity or at law.


(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is required in connection with
the execution, delivery or performance







--------------------------------------------------------------------------------





by or enforcement against such Loan Party of this Amendment or the Credit
Agreement as amended hereby.


(d)The representations and warranties of such Loan Party contained in Article V
of the Credit Agreement or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection therewith, are true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such earlier
date, and except that the representations and warranties contained in Sections
5.05(a) and 5.05(b) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and 6.01(b) of the
Credit Agreement, respectively.


(e)As of the date hereof, after giving effect to the provisions hereof, there
exists no Default or Event of Default.


§4. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent on August 22,
2016 (the “Second Amendment Effective Date”):


(a)This Amendment shall have been duly executed and delivered by each Loan
Party, the Administrative Agent and the Required Lenders.


(b)
The representations and warranties set forth in Section 3 hereof shall be true
and correct.



(c)The Administrative Agent shall have been reimbursed for all reasonable and
documented fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
and documented fees and disbursements of counsel for the Administrative Agent,
to the extent documented prior to or on the date hereof (for the avoidance of
doubt, a summary statement of such fees, charges and disbursements shall be
sufficient documentation for the obligations set forth in this Section 4(c)).


§5.    Miscellaneous Provisions.


(a)Except as expressly amended or otherwise modified by this Amendment, the
Credit Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the other Loan Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect. No
amendment, consent or waiver herein granted or agreement herein made shall
extend beyond the terms expressly set forth herein for such amendment, consent,
waiver or agreement, as the case may be, nor shall anything contained herein be
deemed to imply any willingness of the Administrative Agent or the Lenders to
agree to, or otherwise prejudice any rights of the Administrative Agent or the
Lenders with respect to, any similar amendments, consents, waivers or agreements
that may be requested for any future period, and this Amendment shall not be
construed as a waiver of any other provision of the Loan Documents or to permit
the Borrower or any other Loan Party to take any other action which is
prohibited by the terms of the Credit Agreement and the other Loan Documents.
The Credit Agreement and this Amendment shall be read and construed as a single
agreement. All references in the Credit Agreement, or any related agreement or
instrument, to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended hereby. This Amendment shall constitute a Loan Document.


(b)THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING







--------------------------------------------------------------------------------





OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


(c)THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(d)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.


(e)The provisions of this Amendment are solely for the benefit of the Loan
Parties, the Administrative Agent and the Lenders and no other Person shall have
rights as a third party beneficiary of any of such provisions.






[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the patties hereto have executed this Amendment as a
document under seal as of the date first above written.






SAGITTARIUS RESTAURANTS LLC


By:/s/Steven L. Brake




Name: Steven L. Brake
Title: Executive Vice President and Chief Financial Officer


DEL TACO HOLDINGS, INC.
F&C RESTAURANT HOLDING CO. KERRY FOODS INTERNATIONAL LLC DEL TACO LLC
By: /s/Steven L. Brake    




Name: Steven L. Brake
Title: Executive Vice President and Chief Financial Officer




























































[Del Taco- Signature Page to Amendment No. 2 to Cred it Agreement]







--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent




By:/s/Erik M. Truette    _    :.    _



Name: Erik M. Truette
Title: Vice President







--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,


as a Lender, L/C Issuer and Swing Line Lender




By: /s/John Coppedge
Name: John Coppedge
Title: SVP





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/Nathan Smith
Name: Nathan Smith
Title: Authorized Officer







--------------------------------------------------------------------------------







BANK OF MONTREAL, as a Lender






By: /s/Todd Maldonado    
Name: Todd Maldonado    -
Title: Director







--------------------------------------------------------------------------------





REGIONS BANK, as a Lender
By: /s/Scott C. Tocci
Name: Scott C. Tocci
Title: Managing Director







--------------------------------------------------------------------------------





MUFG UNION BANK, N.A., as a Lender


By:    /s/Lance Zediker
Name: Lance Zediker
Title: Director







--------------------------------------------------------------------------------





WEBSTER BANK, N .A., as a Lender


By: /s/Carol A. Pirek
Name: Carol A. Pirek
Title. V ice President



